Title: To James Madison from Daniel Ferguson, 30 January 1806 (Abstract)
From: Ferguson, Daniel
To: Madison, James


                    § From Daniel Ferguson. 30 January 1806, New York. “I beg leave most respectfully to address you upon a Subject extreemly interesting to me and indeed to the Commercial concerns of our country. I Sollicit your opinion in the case of th⟨e⟩ American Ship Patty which was captured within about sixty Miles of Sandy Hook about the 1st June last on her Voyage from Porto Cabello for this port, by a Spanish Privateer⟨,⟩ carried to Porto Rico⟨,⟩ there with her Cargo condemned & sold. As the Value of Ship & Cargo as sold there have however been deposited⟨,⟩ ⟨in⟩ the Kings Chest untill the event of an appeal to Madrid is known, I request the particular favor of your pointing out how th⟨e⟩ appeal can be made⟨,⟩ and how the various proofs and Documents on my part as owner of Said Vessel and Cargo can be laid before the Court at Madrid.
                    “I have only been induced to trouble you on comparatively So trivial a Subject amidst your pressure of public business from the intimation of the Spanish Consul here that any representation on this Subject otherwise than through the medium of the Government here would be of no avail and would not be attended to by the Court at Madrid.
                    “The most positive proof can be had of both Ship and Cargo being American property and also that not an ounce of either Contreband or Smugled Goods were on board. The Ship was put in requisition by General Ferrand at StDomingo to remove Spanish Subjects from the City, she carried them from thence to Porto Cabello, and in consequence was permitted to load by the Intendant at Carraccas. The Papers were lodged and withdrawn from the Customhouse regularly after paying the Customary duties and procuring a regular clearance.
                    “A Copy of the Condemnation has not yet come forward, but the Captn Wrote me it was founded upon the illegality of her papers, Which Were not in every respect as they might have been had the Vessel been my property when She Sailed from this.
                    “The Circumstances are—She sailed from Newyork about June 1804 for Maderia with every necessary paper on board (unless a Register which She was not entitled to have) She sailed from Maderia to the West Indies and finally to the Island of St. Thomas’s under the Same papers, and being from the time She left Newyork untill Some time after her arrival at St Thomas’s the property of Charles Henry Stone an American Citizen of NewYork. My Attorney Supercargo at St. Thomas purchased her from the Attorney of Mr Stone on my account, but the American

Consul at St Thomas’s insisted (I think improperly and illegally) upon retaining the sea letter and granting to my attorney only a Consular pass under which the Ship was obliged to sail afterwards.
                    “If you will do me the honor of giving me your opinion as to the steps I must take in order to obtain redress I shall consider my Self highly obligated.”
                